                Case 3:20-cv-05186-BHS Document 59 Filed 05/24/21 Page 1 of 3



1                                                             HONORABLE BENJAMIN H. SETTLE
2

 3
4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
10

11     MADELEINE BARLOW, individually,
12
                                                                 NO. 3:20-cv-05186-BHS
                                                 Plaintiff,
13                                                               NOTICE OF APPEAL
14     vs.

15     STATE OF WASHINGTON d/b/a Washington
16     State University,
17
                                               Defendant.
18
             Notice is hereby given that plaintiff Madeleine Barlow appeals to the United States
19

20   Court of Appeal for the Ninth Circuit from the Order Granting Defendant’s Motion for
21
     Summary Judgment, Dkt. 56, entered May 21, 2021, and the Judgment in a Civil Action, Dkt.
22

23   57, entered May 21, 2021.
24           Pursuant to Circuit Rule 3-2(b), a representation statement is attached.
25
             DATED this 24th day of May, 2021.
26

27                                                 /s/ Philip A. Talmadge
                                                   Philip A. Talmadge, WSBA #6973
28
                                                   Talmadge/Fitzpatrick
29                                                 2775 Harbor Avenue SW
30
                                                   Third Floor, Suite C
                                                   Seattle, WA 98126
31                                                 (206) 574-6661
32
     Notice of Appeal - 1                                              Talmadge/Fitzpatrick
                                                                     2775 Harbor Avenue SW
                                                                       Third Floor, Suite C
                                                                        Seattle, WA 98126
                                                                          (206) 574-6661
                Case 3:20-cv-05186-BHS Document 59 Filed 05/24/21 Page 2 of 3



1

2                                                   Amanda M. Searle, WSBA #42632
                                                    Meaghan M. Driscoll, WSBA #49863
 3                                                  Connelly Law Offices, PLLC
4                                                   2301 North 30th Street
                                                    Tacoma, WA 98403
5
                                                    (253) 593-5100
6

7
                                                    Attorneys for Plaintiff

8

9                                   REPRESENTATION STATEMENT

10
             The parties in this action and their counsel are as follows:
11

12   Attorneys for Plaintiff Madeleine Barlow
13
     Philip A. Talmadge, WSBA #6973
     Talmadge/Fitzpatrick
14   2775 Harbor Avenue SW
15   Third Floor, Suite C
     Seattle, WA 98126
16   Tel: (206) 574-6661
17   Email: phil@tal-fitzlaw.com
18
     Amanda M. Searle, WSBA #42632
19   Meaghan M. Driscoll, WSBA #49863
     Connelly Law Offices, PLLC
20
     2301 North 30th Street
21   Tacoma, WA 98403
     Tel: (253) 593-5100
22
     Email: asearle@connelly-law.com
23   Email: mdriscoll@connelly-law.com
24
     Attorneys for Defendant State of Washington d/b/a Washington State University
25   Brian J. Baker, WSBA #54491
26   Brendan M. Lenihan, WSBA #56066
     Washington State Attorney General
27
     PO Box 40126
28   Olympia, WA 98504-0126
     Tel: (360) 586-6300
29
     Email: brian.baker@atg.wa.gov
30   Email: Brendan.lenihan@atg.wa.gov
31

32
     Notice of Appeal - 2                                               Talmadge/Fitzpatrick
                                                                      2775 Harbor Avenue SW
                                                                        Third Floor, Suite C
                                                                         Seattle, WA 98126
                                                                           (206) 574-6661
         Case 3:20-cv-05186-BHS Document 59 Filed 05/24/21 Page 3 of 3




                                DECLARATION OF SERVICE

       On said day below I electronically filed a true and accurate copy of the following document,
Notice of Appeal in Cause No. 3:20-cv-05186-BHS, with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to all associated counsel of record.

        I declare under penalty of perjury under the laws of the State of Washington and the United
States that the foregoing is true and correct.

       DATED: May 24, 2021 at Seattle, Washington.


                              /s/ Matt J. Albers
                              Matt J. Albers, Paralegal
                              Talmadge/Fitzpatrick




                                          DECLARATION
